NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 17 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-30182

                Plaintiff-Appellee,             D.C. No.
                                                1:17-cr-00079-BLW-1
 v.

BRYAN MICHAEL HASKELL,                          MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                             for the District of Idaho
                   B. Lynn Winmill, District Judge, Presiding

                       Argued and Submitted July 10, 2019
                              Seattle, Washington

Before: BERZON and WATFORD, Circuit Judges, and ROTHSTEIN,** District
Judge.

      The district court properly denied Bryan Haskell’s motion to suppress the

shotgun found in his car. Under Rodriguez v. United States, 135 S. Ct. 1609

(2015), police officers may not “measurably extend the duration of [a] stop” unless



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Barbara Jacobs Rothstein, United States District Judge
for the Western District of Washington, sitting by designation.
                                                                             Page 2 of 2

the cause for the delay falls within the stop’s “mission.” Id. at 1615. Given the

specific circumstances of this case, which are not those of a run-of-the-mill traffic

stop, the officer’s asking whether there was anything in the car he should be

concerned about was reasonably related to his mission.

      At the moment the officer asked Haskell about the contents of his car, the

officer intended to leave Haskell with instructions to park the car in the

neighboring middle school parking lot. Haskell, who police learned had been

driving on a suspended license, could not himself drive the car home. Rather, he

would have to contact someone to come and drive the car away. Because Haskell

had not yet made any plans to have the car retrieved, the officers had no way of

knowing how long the car would remain parked outside the school. Nor could the

officers stay with the car until help arrived, given the snowy conditions and their

need to leave the scene to attend to other accidents. As far as the police knew, it

was possible that the car could be left in the school parking lot unattended for days.

In that situation, the officer’s concern as to the car’s potentially dangerous contents

and his request for consent to search the car fell permissibly within the scope of his

mission. Since the officer’s actions did not violate Haskell’s Fourth Amendment

rights, the district court correctly denied his motion to suppress.

      AFFIRMED.